Citation Nr: 0528275	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for bilateral scapular 
pain, claimed as neck and back disorder(s).


REPRESENTATION

Appellant represented by:	Roy E. Meeks, Attorney at Law   


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from June 24, 1961 to September 8, 1961.  See Form DD 214 and 
service personnel records.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the two claimed disabilities listed on the title page of this 
decision.  Appeal to the Board was perfected as to both 
issues.

In a February 2002 statement, the appellant affirmatively 
indicated he would testify before a Veterans Law Judge of the 
Board (VLJ) by videoconference in lieu of testifying in 
person.  A Board videoconference hearing was held in August 
2002, before VLJ C. P. Russell, who has since retired from 
the Board.  

Because a claimant is entitled to have his claim on appeal 
decided by the VLJ who presided over the Board hearing and 
VLJ Russell cannot decide this claim, the appellant was 
asked, via an August 2005 letter, whether he would like to 
testify again before another VLJ.  Despite notice to the 
appellant that, unless he responds to this inquiry within 30 
days, VA would assume that he does not desire another Board 
hearing, to date, no return communication from the appellant 
concerning a second hearing opportunity is of record.  As 
such, the Board does not find that the record presents a due 
process defect with respect to a claimant's right to a Board 
hearing.  The undersigned has carefully reviewed the 
transcript of the hearing held in 2002.
 
The Board acknowledges the December 2004 statement of 
Disabled American Veterans (DAV), submitted in lieu of VA 
Form 646.  This statement is dated more recently than the 
June 2001 power of attorney (VA Form 22a) that appointed Mr. 
R.E.M., Esq., as the appellant's representative; moreover, in 
August 2002, an individual affiliated with DAV acted as the 
appellant's representative during the Board hearing.  Thus, 
the Board presumes the appellant no longer is represented by 
this attorney in connection with this claim.  Nonetheless, as 
the record does not reflect official revocation of the 2001 
power of attorney (see 38 C.F.R. § 20.607).  The appellant 
and DAV are requested to file a VA Form 21-22 (appointment of 
veterans service organization as claimant's representative) 
so that the record officially reflects DAV as the current 
representative.     


FINDING OF FACT

The record does not present competent medical evidence of an 
etiological link between any psychiatric disorder or neck or 
back disorder(s) now claimed and ACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder and neck and back disorder(s) are not 
met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Psychiatric Disorder; Neck and Back 
Disorder(s)

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2005).  

As an initial matter, the Board observes that, according to 
service personnel records and Form DD 214, the appellant did 
not serve on active duty for a minimum period of 90 days; 
rather, he served on ACDUTRA for approximately a 10-week 
period, from June 24, 1961 to September 8, 1961.  

The law provides that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002).  
The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 
see also 38 C.F.R. § 3.1(d) (2005).  The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  See 38 U.S.C.A. § 101(21)-(24); 38 C.F.R. § 
3.6(a)-(d).

To establish status as a "veteran" based on ACDUTRA or 
INACDUTRA, a claimant must establish that he was disabled 
resulting from an injury incurred in or disease contracted 
during the line of duty during that period.  38 U.S.C.A. § 
101; 38 C.F.R. §§ 3.1, 3.6; Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Once a claimant has carried the initial 
burden of establishing "veteran" status or that the person 
upon whose military service the claim is predicated has 
"veteran" status, he is entitled to compensation for a 
disability resulting from personal injury suffered in or a 
disability contracted in the line of duty, or for aggravation 
of a pre-existing injury suffered in the active military, 
naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to certain legal presumptions, such as that pertaining to 
service connection for certain types of chronic disabilities.  
For instance, he would not be entitled to a presumption such 
as that pertaining to acquired psychiatric disorders 
encompassed within the category of "psychoses" or arthritis 
(see 38 C.F.R. §§ 3.307, 3.309(a)).  See Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991); Paulson v. Brown, 7 
Vet. App. at 470.  Such presumption is available to 
"veterans" who served on active duty for 90 days or more 
during wartime or peacetime.  

Also, the law has established certain presumptions that apply 
to claims involving aggravation, including the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), but their applicability depends on the type of 
service at issue.  Importantly, with respect to cases where 
the presumption of soundness does apply, VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  See also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Notwithstanding the above, the definitional statute (see 38 
U.S.C.A. § 101(24)), makes a clear distinction between active 
duty and ACDUTRA.  The presumption of soundness and the 
presumption of aggravation apply only to periods of active 
duty.  See Paulson v. Brown, 7 Vet. App. 466, 470.  The 
presumptions may apply to ACDUTRA periods, but during which 
the individual concerned is shown to have become disabled or 
died from a disease or injury incurred or aggravated while 
performing ACDUTRA.  The appellant here served on ACDUTRA 
only, for less than 90 days.  Strictly speaking, at this 
juncture, "veteran" status has not yet been established.  
The appellant here could be deemed a "veteran" if, for 
instance, the evidence shows that he was disabled from either 
or both claimed disease or injury incurred or aggravated 
during ACDUTRA.  If so, consideration of the various 
presumptions discussed earlier would be in order.  

As explained below, the Board finds that the appellant's 
claimed psychiatric disorder and musculoskeletal disorder(s) 
reportedly affecting the neck and back were not incurred in 
ACDUTRA.  Thus, there is no factual basis upon which service 
connection could be granted for either claimed disorder.  
Moreover, again (see Paulson), the Board need not discuss 
further presumption of soundness/aggravation, as "veteran" 
status has not been established.    

Analysis 

The appellant's May 1961 National Guard enlistment medical 
examination report documents normal clinical findings for 
psychiatric problems and the spine/musculoskeletal system.  
The appellant was seen in late June 1961 for complaints of 
occasional pains in scapular areas that begin 3-4 years 
before, prior to ACDUTRA.  An X-ray study of the cervical and 
upper thoracic spine, completed in June 1961, however, 
yielded negative results, and no diagnosis of neck or upper 
spine abnormality is evidenced in the service medical 
records.  

As for psychiatric problems, the appellant apparently did 
complaint about nervousness in June 1961, as he was referred 
for consultation at the mental hygiene clinic.  An August 
1961 clinical record reflects a diagnosis of "antisocial 
personality, chronic, severe; manifested by history of 
aggressive and criminal behavior, profiting neither by 
punishment nor experience with no real loyalty to any person, 
group or code" following a brief period of hospitalization 
and psychiatric evaluation.  The personality disorder was 
explicitly deemed EPTS (existed prior to service).  The 
recommendation was administrative separation due to the 
personality disorder and poor motivation that makes the 
veteran unfit for further duty, including light duty.             
 
First, with respect to the neck/back disability, the Board 
acknowledges the appellant's assertion that "excessive" 
physical training caused this problem.  See December 2004 DAV 
statement.  In his March 2004 statement, the appellant said 
that he hurt his back during punishment, when he was hit by a 
log that slammed against him from behind when another person 
holding one end of the log dropped his end of the log.  He 
further stated that he was not even provided an X-ray 
examination.  He also testified as to the log incident at the 
Board hearing.  

First of all, the above statements do not appear to be 
consistent with what is documented in the service medical 
records.  As discussed earlier, the service medical records 
do include an X-ray report for the cervical/upper thoracic 
spine.  Also, the service medical records document nothing 
about then-contemporaneous complaint of an injury involving a 
log, "excessive" or extraordinary physical training, or 
even punishment.  

Even if the Board were to assume that the appellant did not 
complain then about punishment, excessive physical exertion, 
or the log incident, and even if these incidents did occur, 
the service medical records clearly state that the appellant 
reported having had intermittent scapular pain 3-4 years 
prior to June 1961; he did not say that it became worse 
during training or that he had a 1961 injury that again 
triggered prior pain.  Thus, the service medical records tend 
not to boost the credibility of the appellant's contentions, 
made some four decades after ACDUTRA.  

Notwithstanding the above, the most important missing 
evidence in the neck/back disorder claim is the lack of 
evidence of an etiological (cause-effect) link between 
ACDUTRA and the disability claimed.  While the appellant 
complained of scapular pain in June 1961, in-service medical 
examination, which included X-ray testing, had yielded 
negative results, and, at the time of the performance of a 
separation medical examination in September 1961, all 
clinical findings were normal.  Nothing in the post-service 
record, which includes private medical records and Social 
Security Administration (SSA) disability records, establishes 
an etiological link between ACDUTRA or the June 1961 
complaint about scapular pain and the musculoskeletal 
disability now claimed.  In general, evidence of etiological 
link must be medical - that is, in the form of a report of a 
doctor or other medical professional, who, by virtue of 
appropriate training, knowledge, or experience, is qualified 
to opine as to a diagnosis or etiology thereof.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise.)  

The August 1961 clinical record clearly states that the 
appellant has a severe personality disorder (as opposed to an 
acquired psychiatric disorder for which service connection 
may be possible) and that had its onset before ACDUTRA.  
Service connection, however, may not be granted for a 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.  Also, although not dispositive, it is 
relevant that the appellant himself said, in August 1961, 
that he had had "nervous spells" since the age of seven, 
and reported a detailed relevant history reflective of what 
appears to have been long-standing anti-social or maladaptive 
behavioral problems (e.g., dropping out of school; placement 
in "reform school"; repeated criminal activity and 
incarceration; inability to interact meaningfully with 
friends and family).  Thus, the veteran's own statements 
provide negative evidence against this claim.

The post-service records include SSA psychiatric evaluation 
records, which reflect various diagnoses including panic 
disorder, agoraphobia, psychogenic panic disorder, mixed 
personality disorder with histrionic and dependent features, 
and nonexertional impairment of hysterical neurosis; however, 
nothing in the various psychiatric evaluation reports 
included in the SSA records package contradicts the prior 
finding as to the pre-existing nature of the problem.  Nor do 
they link any such disorder to the brief period of ACDUTRA.  
Various mental health care professionals reported that the 
appellant's psychiatric problems might be related in part to 
retardation or other problems existing at birth; that the 
appellant has "life-long" problems with anxiety; and that 
the appellant himself repeatedly reported "nervous" 
problems dating back to childhood.  Absolutely nothing in the 
record, except perhaps for the apparent allegation by the 
appellant, suggests that the 
pre-existing psychiatric problem underwent chronic worsening 
or aggravation during the brief period of ACDUTRA.  

It is acknowledged that Dr. M. Langley's (private doctor) 
various records dated in the last 1990s forward allude to the 
appellant's "long history of mental problems," to include 
acknowledgement that the appellant was diagnosed with a 
personality disorder in 1961.  These records do not 
constitute sufficient medical evidence of etiological link 
between ACDUTRA and any current psychiatric disorder; nor do 
they establish that the date of onset of such disorder was 
during ACDUTRA.  The record elsewhere is replete with lay and 
medical evidence of long-standing psychiatric (to include 
personality) problems; the evidence overwhelmingly indicates 
that they pre-existed service and did not begin in service.  
Also, while Dr. Langley states in his March 2001 record that 
the veteran had "panic" symptoms in 1961 purportedly based 
upon his review of service medical records, he does not 
conclude that the personality disorder was, in his opinion, a 
misdiagnosis or state that these symptoms are early 
manifestation of panic disorder noted after service.  (In 
fact, Dr. Langley apparently is not a psychologist or a 
psychiatrist; he did not treat the appellant specifically for 
such problems, although his records do reflect diagnosis of 
panic disorder.)  This statement is not sufficient to 
establish an etiological link - it appears to have been 
rendered in part upon the veteran's and/or his 
representative's request; there is no explanation or 
rationale as to why he even noted the veteran's "panic" 
symptoms in 1961.   
            
Second, the record also does not support a conclusion that 
the claimed neck/back disorder was incurred during ACDUTRA.  
Dr. Langley's records document diagnoses of, among other 
things, shoulder bursitis, osteoarthritis in the spine, 
thoracic outlet syndrome, spinal stenosis, and myofascial 
pain syndrome, during the last several years.  Dr. Langley 
also said in March 2001 that the appellant had shoulder, 
back, and arm symptoms in service.  For reasons similar to 
those discussed in the preceding paragraph, this is not 
sufficient evidence of date on onset of current neck/back 
disorder, nor is it a definite or decisive medical opinion as 
to an etiological link.  Again, the statement seems to be in 
large part a written statement made at the request of the 
appellant for the purposes of this claim.       

SSA records dated in the late 1970s document chronic musculo-
ligamentous strain syndrome and bursitis in the right 
shoulder.  More recent SSA records document, among other 
things, arthritic cervical and lumbar spine, arthralgia in 
various joints, and back trouble since childhood.  As with 
the psychiatric disorder, no medical doctor or other health 
care professional has stated that any musculoskeletal 
problem, whether related to the neck or lower portion of the 
spine, is attributable to ACDUTRA.      

It bears repeating that, other than one complaint of scapular 
pain in June 1961, nothing else in the service medical 
records documents a complaint of recurrent neck or back 
problems during the brief period of ACDUTRA.  Importantly, no 
abnormality or diagnosis is reflected in the service medical 
records, including the separation medical examination report 
and the June 1961 X-ray report.  Overall, the Board must find 
that service and post-service medical records provide very 
negative evidence against these claims. 

Based upon the foregoing, the Board finds that the appellant 
has not shown entitlement to service connection to either 
claimed disorder by preponderance of evidence.  He has not 
established "veteran" status, and the Board need not 
discuss whether the various presumptions are applicable in 
this case.  Given these conclusions, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2005), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2001 letter, sent 
before the issuance of the rating decision upon which this 
appeal is based, the RO notified the appellant of the basic 
elements of a successful service connection claim, and in 
particular, evidence of an etiological relationship between 
the disability claimed and service.  The veteran also was 
provided specific regulatory criteria applicable to service 
connection through the Statement of the Case (SOC) and 
Supplemental SOC (SSOC).  The 2001 letter also explained 
that, if he provides information about the sources of 
evidence or information pertinent to the claim, then VA would 
make reasonable efforts to obtain the records from the 
sources identified.  He was further advised that, 
notwithstanding VA's duty to assist in claim development, he 
ultimately bears the responsibility to ensure his claim is 
adequately substantiated.  

In February 2004, during the appeal period, the VA Appeals 
Management Center (AMC) sent the appellant a letter, which, 
among other things, reminded him that he should notify VA of 
the sources of evidence concerning his claim, to include 
federal government agencies like the SSA, private doctors, 
employers, or state and local governments.  This letter also 
was substantially similar to the RO's 2001 letter to the 
extent that it reiterated the veteran's and VA's respective 
claim development responsibilities and the elements of a 
successful service connection claim.    

As for the "fourth element," the November 2004 SSOC cited 
38 C.F.R. § 3.159 (2005), which provides, in part, that VA 
must inquire the appellant to submit any evidence in his 
possession that is pertinent to the claim.

The Board acknowledges that, arguably, full VCAA notice (to 
include the fourth element) was given during the appeal 
period, after the issuance of the unfavorable rating decision 
upon which this appeal is based.  The Board finds no 
prejudicial error resulted as a result of this timing defect.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

During the appeal period, the appellant had full notice of 
his rights and VA obligations under VCAA.  Again, during the 
appeal period, he was explained what VA must do to assist in 
claim development, and what he himself is responsible for 
supplying if he desires VA assistance.  He was told that he 
could submit any evidence on his own if he had any.  
Nonetheless, even after he was issued an SSOC in November 
2004, and was notified that he has an additional 60 days to 
comment on his claim, he did not specifically claim that VA 
failed to comply with VCAA notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  DAV, however, did submit written 
argument after the issuance of the SSOC.  

Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid VCAA notice.  He was notified of what the evidence 
must show to result in a favorable resolution of the claim, 
and was on notice through the SOC, SSOC, duty-to-assist 
letters, as well as the unfavorable rating decision, why the 
claim was denied.  He was told about his and VA's respective 
claim development responsibilities in the VCAA letter, and 
was on notice that he himself has claim substantiation 
responsibility so long as the RO rating action remains 
unfavorable as to either issue on appeal.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical and personnel records, SSA records, 
private medical records, Board hearing testimony, and the 
appellant's written statements submitted to support his 
claim.  Again, despite appropriate notice during the appeal 
that the appellant could submit missing evidence on his own 
or ask VA to assist him in obtaining missing evidence, he did 
not do so.  Based upon the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.     


ORDER

Service connection for an acquired psychiatric disorder, and 
neck and back disorder(s), is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


